NO. 12-21-00210-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

BENITO HINOJOSA,                                §      APPEAL FROM THE 3RD
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      HENDERSON COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Benito Hinojosa, acting pro se, filed a notice of appeal in trial court cause number CR-
21-0785-3. The clerk’s record has been filed and reflects that the trial court granted the State’s
motion to dismiss cause number CR-21-0785-3.
       In criminal cases, an appellate court has jurisdiction only from a final judgment of
conviction or where expressly granted by law. See Abbott v. State, 271 S.W.3d 694, 696–97
(Tex. Crim. App. 2008) (standard for determining jurisdiction is not whether appeal is precluded
by law but whether appeal is authorized by law); see also Young v. State, No. 12-06-00189-CR,
2006 WL 1699585, at *1 (Tex. App.—Tyler June 21, 2006, no pet.) (mem. op. not designation
for publication); McIntosh v. State, 110 S.W.3d 51, 52 (Tex. App.–Waco 2002, no pet.).
Because the underlying case has been dismissed, there is no conviction and sentence to challenge
on appeal. And an order granting the State’s motion to dismiss is not a separately appealable
order. See Flores v. State, No. 01-20-00243-CR, 2020 WL 2988564, at *3 (Tex. App.—Houston
[1st Dist.] June 4, 2020, pet. ref’d) (mem. op., not designated for publication) (per curiam); see
also Small v. State, No. 14-14-00653-CR, 2014 WL 4384685, at *1 (Tex. App.—Houston [14th
Dist.] Sept. 4, 2014, no pet.) (mem. op., not designated for publication) (per curiam).
Accordingly, we dismiss the appeal for want of jurisdiction.
Opinion delivered February 9, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         FEBRUARY 9, 2022


                                         NO. 12-21-00210-CR


                                       BENITO HINOJOSA,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 3rd District Court
                      of Henderson County, Texas (Tr.Ct.No. CR21-0785-3)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.